NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         APR 28 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LEYDI LISSETH RIOS-VALLADARES;                   No.    19-70887
I.E.B.R., a Juvenile; BLANCA ARMIDA
VALLADAREZ DE RIOS; BLANCA                       Agency Nos.       A202-027-647
MERARY RIOS-DE SOTO; M.G.S.R., a                                   A202-027-648
Juvenile; E.R.S.R., a Juvenile; ROBERTO                            A202-028-341
SORTO-VASQUEZ,                                                     A206-758-847
                                                                   A206-758-848
                Petitioners,                                       A206-758-849
                                                                   A206-759-485
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 15, 2021
                            San Francisco, California

Before: W. FLETCHER, RAWLINSON, and BADE, Circuit Judges.
Dissent by Judge W. FLETCHER

      Petitioner Leydi Lisseth Rios-Valladares and members of her extended

family (Petitioners), natives and citizens of El Salvador, petition for review of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Board of Immigration Appeals’ (BIA) decision affirming the order of the

Immigration Judge (IJ) denying their applications for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for

review.

1.    Asylum is unavailable if an applicant can safely relocate to another part of

the applicant’s home country. Duran-Rodriguez v. Barr, 918 F.3d 1025, 1029 (9th

Cir. 2019). Petitioners had the burden of establishing that such relocation was not

reasonable.1 8 C.F.R. § 1208.13(b)(3)(i). Substantial evidence supports the IJ’s

conclusion that Petitioners—supporters of the Nationalist Republican Alliance

(ARENA) party—could reasonably relocate within El Salvador. See Zehatye v.

Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006) (“[W]e must uphold the IJ’s

determination if it is supported by reasonable, substantial, and probative evidence

in the record.”).


      1
        Petitioners failed to exhaust and waived any challenge to the IJ’s
determination that they did not suffer past persecution because they did not
challenge it before the BIA or raise it in their opening brief in this court. See
Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (holding that
§ 1252(d)(1) mandates exhaustion and, thus, this court generally lacks jurisdiction
over “the merits of a legal claim not presented in the administrative proceedings
below”); Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259-60 (9th Cir. 1996)
(discussing waiver based on the failure to raise a claim in an opening brief).
Petitioners also waived any argument that they would be persecuted by the
government or a quasi-official group because they did not make that argument in
their opening brief and instead argued that they would be persecuted by “private
persecutors” that the government is unwilling or unable to control. See Martinez-
Serrano, 94 F.3d at 1259-60.

                                         2
      The IJ, based on review of the record evidence, concluded that there was “no

evidence that members of the ARENA party are targeted throughout El Salvador,”

and that various jurisdictions throughout El Salvador had elected ARENA party

members. Petitioners have not disputed these findings, which are supported by

substantial evidence. The IJ also noted that two family members—who were also

members of the ARENA party and had been threatened—had fled El Salvador but

later returned and remained unharmed. Petitioners argue that they are not similarly

situated to those family members because those family members are elderly, they

stay in their home, and they are no longer politically active. But before returning

to reside in El Salvador, one of these family members had previously returned

without incident. Petitioners do not address any other factors relevant to their

burden of showing that they are unable to reasonably relocate within El Salvador.

8 C.F.R. § 1208.13(b)(3); Knezevic v. Ashcroft, 367 F.3d 1206, 1214 (9th Cir.

2004) (discussing factors for determining reasonableness of internal relocation).

They have not shown that a “reasonable adjudicator would be compelled” to reach

a conclusion contrary to the one reached by the agency. 8 U.S.C. § 1252(b)(4)(B).

2.    Substantial evidence also supports the denial of withholding of removal

based on the IJ’s finding that Petitioners had not shown that relocation within El

Salvador was unreasonable. See 8 C.F.R. § 208.16(b)(3).

      PETITION DENIED.


                                          3
                                                                                FILED
Leydi Rios-Valladares, et al v. Merrick Garland, No. 19-70887
                                                                                 APR 28 2021
W. Fletcher, Circuit Judge, dissenting:                                     MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


      I respectfully dissent. In my view, the IJ’s and BIA’s conclusions are not

supported by substantial evidence.

      Petitioners, who were deemed credible, testified that they received repeated

death threats over a period of several months. During that time, one of their homes

was shot at and later set on fire. The perpetrators identified themselves as

affiliated with the FMLN party. They demanded that Petitioners pay extortion

money and that Petitioners stop supporting the ARENA party. Armed men have

continued to inquire about Petitioners’ whereabouts. Petitioners have thus

established that they have an objectively reasonable fear of future persecution on

account of their support for the ARENA political party.

      The IJ’s and BIA’s conclusion that the FMLN was not responsible for

Petitioners’ persecution is not supported by substantial evidence. The IJ

incorrectly stated that the perpetrators never identified themselves as FMLN, and

overlooked evidence in the record that the FMLN promised gangs money and

lenient prison treatment in exchange for intimidating opposition voters.

      Because I would conclude that Petitioners have an objectively reasonable

fear of future persecution by the Salvadoran government or a quasi-official group, I

would also conclude that the Department of Homeland Security (“DHS”) must
overcome the presumption that it would be unreasonable for Petitioners to relocate

within El Salvador. See 8 C.F.R. §1208.13(b)(3)(ii) (“In cases in which the

persecutor is a government or is government-sponsored, it shall be presumed that

internal relocation would not be reasonable.”). On the evidence in the record, DHS

cannot overcome that presumption.




                                         2